DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–12 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0136112 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05 December 2019, 08 July 2020, and 09 September 2020 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because:
The view numbers are preceded by "Figure." View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. See 37 CFR 1.84 (u)(1).
The numbers and letters identifying the views are associated with brackets. Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
The numbers, letters, and/or reference characters of FIGS. 1 and 2 are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).
FIG. 2 use shading that reduces legibility or solid black shading that is not used to represent bar graphs or color. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Solid black shading areas are not permitted, except when used to represent bar graphs or color. See 37 CFR 1.84 (m).
FIG. 2 uses the label "litium." This appears to be a misspelling of the term "lithium." FIG. 2 should use the label "lithium."
Letters and number present in FIGS. 3–6 are larger than the view numbers. The view numbers should be larger than the numbers and/or letters used in the drawings. See 37 CFR 1.84 (u)(2).


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEPARATOR INCLUDING SEPARATOR BASE WITH COATING LAYER INCLUDING STRUCTURAL UNIT DERIVED FROM SULFONIC ACID CONTAINING CATECHOL/PYROGALLOL AND DOPAMINE, MANUFACTURING METHOD THEREFOR, AND LITHIUM-SULFUR BATTERY COMPRISING SAME.

The use of the term TRIZMA (e.g., [0072]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a ratio of a total molar number of structural unit (A) to a molar number of structural unit (B) is from 1:0.1 to 5." It is unclear if the number "5" represent a ratio or is associated with "1:" previously recited. Does the limitation "1:0.1 to 5" encompass 1:0.1 to 5:1 or 1:0.1 to 1:5?
Claim 6 recites the limitation "a ratio of a total molar number of structural unit (A) to a molar number of structural unit (B) is from 1:0.1 to 5." It is unclear if the number "5" represent a ratio or is associated with "1:" previously recited. Does the limitation "1:0.1 to 5" encompass 1:0.1 to 5:1 or 1:0.1 to 1:5?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (CN 106803561 A).
Regarding claim 1, Xiao discloses a separator for a lithium-sulfur battery comprising:
a separator base (see organic separator substrate, [0013]); and
a coating layer present on one or more surface of the separator base (see composite monomer copolymer layer, [0013]),
wherein the coating layer comprises a structural unit (A) derived from one or more compound comprising (i) one or more group selected from the group consisting of a catechol group and a pyrogallol group, and (ii) one or more sulfonic acid group (see catechol violet, [0014]); and a structural unit (B) derived from dopamine (see monomer B, [0015]), and
wherein the coating layer comprises a sulfonic acid anion group (see catechol violet, [0014]).
claim 3, Xiao discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the structural unit (A) is derived from one or more compound selected from the group consisting of pyrogallol red, pyrocatechol violet, catechol-4-sulfonic acid, 1,2-dihydroxybenzene-3,5-disulfonic acid, 3,4-dihydroxybenzenesulfonic acid and 2,3-dihydroxynaphthalene-6-sulfonic acid (see catechol violet, [0014]).
Regarding claim 4, Xiao discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein the separator base is a film formed with one or more selected from the group consisting of polyolefin, polyester, polyacetal, polyamide, polycarbonate, polyimide, polyetheretherketone, polyethersulfone, polyphenylene oxide, polyphenylene sulfide and polyethylene naphthalene (see organic separator substrate, [0016]).
Regarding claim 11, Xiao discloses a lithium-sulfur battery comprising a positive electrode; a negative electrode; a separator provided between the positive electrode and the negative electrode; and an electrolyte (see secondary battery, [0036]), wherein the separator comprises:
a separator base (see organic separator substrate, [0013]); and
a coating layer present on one or more surface of the separator base (see composite monomer copolymer layer, [0013]),
wherein the coating layer comprises a structural unit (A) derived from one or more compound comprising (i) one or more group selected from the group 
wherein the coating layer comprises a sulfonic acid anion group (see catechol violet, [0014]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 106803561 A).
Regarding claim 2, Xiao discloses all claim limitations set forth above and further discloses a separator for a lithium-sulfur battery:
wherein, in the coating layer, a ratio of a total molar number of structural unit (A) to a molar number of structural unit (B) is from 1:0.001 to 1000.
Although Xiao does not explicitly disclose a range of 1:0.1 to 5, Xiao does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Claim(s) 5–10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 106803561 A) in view of Ryou et al. (Excellent Cycle Life of Lithium-Metal Anodes in Lithium-Ion Batteries with Mussel-Inspired Polydopamine-Coated Separators, hereinafter Ryou).
Regarding claim 5, Xiao discloses a method for preparing a separator for a lithium-sulfur battery comprising:
preparing a coating composition comprising (a) one or more compound comprising (i) one or more group selected from the group consisting of catechol 
(b) a phenyl amine (see monomer B, [0015]); and
coating the coating composition on one or more surface of a separator base (see coated, [0021]).
Xiao does not explicitly disclose:
wherein the phenyl amine is dopamine.
Ryou discloses a method for preparing a separator for a lithium-sulfur battery comprising preparing a coating composition comprising dopamine (FIG. 2, P646/C2/L23–P647/C1/L32) to improve the cycle life of the battery and adhesion and thermal shrinkage of the separator (P649/C2/L53-P650/C1/L4). Xiao and Ryou are analogous art because they are directed to separator including coating layers. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the coating composition of Xiao with dopamine in order to improve the cycle life of the battery and adhesion and thermal shrinkage of the separator.
Regarding claim 6, modified Xiao discloses all claim limitations set forth above and further discloses a method for preparing a separator for a lithium-sulfur battery:
wherein, in the coating layer, a ratio of a total molar number of structural unit (A) to a molar number of structural unit (B) is from 1:0.001 to 1000.
Although Xiao does not explicitly disclose a range of 1:0.1 to 5, Xiao does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference In re Malagari, 182 USPQ 549.
Regarding claim 7, modified Xiao discloses all claim limitations set forth above and further discloses a method for preparing a separator for a lithium-sulfur battery:
wherein the coating composition further comprises a solvent, and a total molar concentration of (a) is from 0.01 mM to 1000 mM.
Although Xiao does not explicitly disclose a total molar concentration range of 1 mM to 500 mM, Xiao does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 8, modified Xiao discloses all claim limitations set forth above and further discloses a method for preparing a separator for a lithium-sulfur battery:
wherein the solvent comprises one or more selected from the group consisting of a buffer solution (see pH buffer solution, [0019]), a C1 to C5 alcohol (see organic solvent, [0022]) and water (see aqueous solution, [0019]), and wherein the solvent has a pH of 7 to 12 (see pH, [0019]).
Although Xiao does not explicitly disclose a pH range of 8 to 10, Xiao does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
claim 9, modified Xiao discloses all claim limitations set forth above and further discloses a method for preparing a separator for a lithium-sulfur battery:
wherein the one or more compound comprising (i) one or more group selected from the group consisting of the catechol group and the pyrogallol group, and (ii) one or more sulfonic acid group is selected from the group consisting of pyrogallol red, pyrocatechol violet, catechol-4-sulfonic acid, 1,2-dihydroxybenzene-3,5-disulfonic acid, 3,4-dihydroxybenzenesulfonic acid and 2,3-dihydroxynaphthalene-6-sulfonic acid (see catechol violet, [0014]).
Regarding claim 10, modified Xiao discloses all claim limitations set forth above and further discloses a method for preparing a separator for a lithium-sulfur battery:
wherein the coating composition further comprises an oxidizer (see tris (hydroxymethyl)aminomethane/hydrochloric acid, [0019]).
Regarding claim 12, modified Xiao discloses all claim limitations set forth above and further discloses a method for preparing a separator for a lithium-sulfur battery:
wherein the coating composition is prepared by mixing (a) and (b) (see precursor solution, [0020]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiao (CN 106887556 A) discloses a separator for a lithium-sulfur battery comprising a separator base (see organic membrane substrate, [0017]); and a coating layer present on one or more surface of the separator base (see composite monomer, [0017]), wherein the coating layer 
Xiao (CN 106953051 A) discloses a separator for a lithium-sulfur battery comprising a separator base (see organic membrane substrate, [0015 ]); and a coating layer present on one or more surface of the separator base (see surface coated, [0015]), wherein the coating layer comprises a structural unit (A) derived from one or more compound comprising (i) one or more group selected from the group consisting of a catechol group and a pyrogallol group, and (ii) one or more sulfonic acid group (see catechol violet, [0017]); and a structural unit (B) derived from dopamine (see monomer B, [0018]), and wherein the coating layer comprises a sulfonic acid anion group (see catechol violet, [0017]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725